Case 1:20-cr-00073-TFM-N Document 22 Filed 07/02/20 Page 1 of 6                        PageID #: 64




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA                            :

vs.                                                 : CRIMINAL NO.: 20-00073-TFM

TIA DEYON PUGH                                      :

                                 ORDER ON ARRAIGNMENT

       Defendant, Tia Deyon Pugh, appeared in Court with appointed counsel Gordon

Armstrong, III on July 1, 2020, and was arraigned in accordance with Fed.R.Crim.P. 10. The

United States was represented by Assistant United States Attorney Christopher Bodnar.


        PLEA. The defendant entered a plea of NOT GUILTY. Counsel for the defendant is
requested to contact the U. S. Attorney immediately if the defendant intends to engage in plea
negotiations. If defendant decides to change this plea, the parties shall file a Notice of Intent to
Plead Guilty1 no later than the pretrial conference and the case will then be set on a plea docket.
If defendant files a Notice of Intent to Plead Guilty prior to the pretrial conference, the Court will
schedule a change-of-plea hearing based on the directions of the district judge to which the case is
assigned.2

         TRIAL. In order to ensure compliance with the Speedy Trial Act, this action is set for trial
during the September 2020 criminal term. Jury selection is scheduled for August 31, 2020 at 8:45
a.m.; however, the final jury selection and trial schedule will be published by the presiding District
Judge no later than the Wednesday prior to the week of jury selection. A request to reschedule the
trial term may be presented in a joint motion if the parties agree that due to the nature of the case,
more time is needed for discovery and adequate preparation by defense counsel. As is the practice in
this District, the defendants shall certify their agreement to any requested continuances by timely
filing a waiver of their speedy trial rights that substantially complied with the form attached to this
Order (Attachment 1). Counsel for the parties advised the Court that the trial of this case presently
is expected to last ? days.

       DISCOVERY. Discovery in this action shall be conducted according to the
requirements of ALSD CrLR 16. If the United States has not provided the information required
by CrLR 16.(b)(1) at the time of arraignment, a notice shall be filed no later than July 8, 2020
1
 The Notice of Intent to Plead Guilty shall reflect the specific count(s) to which Defendant will
plea and whether there is a plea agreement.
2
 In those instances where a Notice of Intent to Plead Guilty is filed prior to the pretrial
conference date, it is not necessary for counsel or the defendant to appear for a conference.
Case 1:20-cr-00073-TFM-N Document 22 Filed 07/02/20 Page 2 of 6                         PageID #: 65




which identifies the outstanding discovery and provides the anticipated production date.
Disclosures by the defendant, required in CrLR 16(b)(4), shall be accomplished no later than
July 15, 2020.

       JENCKS ACT STATEMENTS. The Government agrees to provide defense counsel with all
Jencks Act statements no later than the day scheduled for the commencement of the trial.

        PRETRIAL MOTIONS. All pretrial motions under Fed.R.Crim.P. 12(b), 14 and 16 and all
notices or demands under Fed.R.Crim.P. 12.1, 12.2, and 12.3, and Criminal L. R. 12.5 (entrapment),
and any motion to compel must be filed no later than TWO WEEKS AFTER ARRAIGNMENT
IN THIS CASE, July 15, 2020. Pretrial motions filed after this date must contain an explanation as
to why they were not timely filed and will be considered only if good cause for the tardy filing has
been shown. Any motion in limine must be filed no later than FIVE BUSINESS DAYS AFTER
THE FIRST PRETRIAL CONFERENCE HELD IN THIS CASE, August 19, 2020. Response
to the motion in limine is due no later than FIVE BUSINESS DAYS AFTER THE MOTION IS
FILED. Motions to continue not raised prior to or during the Pretrial Conference are waived except
in those situations when events occurring after the Pretrial Conference require an extension of the
original period.

         PRELIMINARY SENTENCING GUIDELINES INFORMATION. The United States
Probation Officer assigned to this case is Melissa Rankin. Ms. Rankin is directed to prepare and
file preliminary guideline sentencing calculations based on the relevant information that is available.
The preliminary report is to be filed no later than two days before the status conference, July 13,
2020, so that the parties will have sufficient time to review the report prior to the status conference.
  The filing of these preliminary calculations is solely for the purpose of providing the attorneys and
defendants with information that may be helpful in analyzing the possible applications of the United
States Sentencing Guidelines and in preparing the case for trial or other resolution. Counsel shall be
prepared to raise any questions or concerns about the calculations during the status conference.

         STATUS CONFERENCE. This action is scheduled for a TELEPHONIC STATUS
CONFERENCE on July 15, 2020, at 9:00 a.m., Call in number 877-873-8018, Access Code
3291819. Defense counsel, Defendant (if on bond), and lead Assistant United States Attorney, are
directed to participate at the status conference. The attorneys are expected to have conferred with
their clients and to have thoroughly reviewed the preliminary report and discovery materials prior to
the status conference so as to foster meaningful discussions about the ultimate disposition of the
case. The status conference represents a critical stage in the criminal proceedings; thus, participation
by all attorneys is mandatory. The date and time of the status conference can be modified only with
the consent of the assigned Probation Officer, and approval of the Magistrate Judge, but in no event
will the conference be conducted within seven days prior to the pretrial conference.

       In those instances where a Notice of Intent to Plead Guilty is filed prior to the status
conference date, is not necessary for counsel or the Defendant to appear for the status conference
provided defense counsel has also executed and filed a Certification of Preliminary Guideline
Calculations (Attachment 2) along with a Notice of Intent to plead guilty.
Case 1:20-cr-00073-TFM-N Document 22 Filed 07/02/20 Page 3 of 6                         PageID #: 66




        PRETRIAL CONFERENCE. A TELEPHONIC pretrial conference is hereby scheduled to
be conducted in Courtroom 5B, 155 St. Joseph street, Mobile, Alabama 36602, on August 11, 2020
at 9:00 a.m. Call in number 888-278-0296, Access Code 3668069. Lead trial counsel shall
attend the pretrial conference and shall be prepared to give a firm commitment at the pretrial
conference as to the final disposition of this action. Defense counsel and counsel for the
Government shall be prepared to discuss all pending motions and discovery requests, possible
stipulations, estimated length of the trial, change of plea, preliminary guideline calculations and any
other preliminary matters. The defendant may attend this conference, but his/her presence is not
required. Counsel who considers it necessary to have his/her in-custody clients present during
the conference must notify the Magistrate Judge within three business days of the conference
date so that an order to produce can be issued to the United States Marshal. The parties are
expected to give a firm commitment at the pretrial conference as to the final disposition of this
case. Motions for a continuance will only be considered if they have been filed prior to the
pretrial conference and have an appropriate speedy trial waiver form attached. (Attachment 1)

        MANDATORY APPEARANCE OF COUNSEL. Counsel of record for all parties are
ORDERED to appear at all future Court proceedings in this criminal case. Those attorneys who find
it impossible to be in attendance (especially at the pretrial conference, jury selection, or trial) must
make arrangements to have substitute counsel appear on behalf of their clients. Any attorney who
appears as substitute counsel for a defendant shall have full authorization from the defendant to act
on his or her behalf and be fully prepared to proceed. Substitute counsel shall not serve as counsel
for a co-defendant unless permitted by the Court after proper motion.

        DISCLOSURE STATEMENTS. If a party is required to file a disclosure statement
pursuant to Rule 12.4, Fed.R.Cr.P. and CrLR 12.4, the statement or statements shall be filed no
later than July 15, 2020.

       LOCAL RULES. All parties are reminded that the Local Rules and Standing Orders of the
Southern District of Alabama contain important requirements concerning discovery, representation
of defendants, and other matters. They are reprinted in ALABAMA RULES OF COURT (West
Publishing Co.) and ALABAMA RULES ANNOTATED (The Michie Co.), and posted on the
Court’s website, http://www.alsd.uscourts.gov. Since they are amended from time to time, the
most current version may be the version posted by the Clerk of Court.

       DONE and ORDERED this 1st day of July, 2020.

                                            s/KATHERINE P. NELSON
                                        UNITED STATES MAGISTRATE JUDGE




                                                   3
Case 1:20-cr-00073-TFM-N Document 22 Filed 07/02/20 Page 4 of 6                      PageID #: 67




                                       ATTACHMENT 1

                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                              ______________ DIVISION

UNITED STATES OF AMERICA *
                                *
VS.                             *     Cr. Action No.: __________________
                                *
_______________________________ *
                                *
      Defendant.                *
                   WAIVER OF RIGHT TO A SPEEDY TRIAL

       I understand that I have the right to have my trial commence within the time required by
the Speedy Trial Act, 18 U.S.C. § § 3161-3174, but have elected to have that time period
extended.

       I, being fully advised of my rights regarding a speedy trial, knowingly, intelligently and
voluntarily waive (GIVE UP) my right to a speedy trial. This decision has been made after I:

              (A)     was advised by my attorney of the reasons for seeking a continuance;
              (B)     became aware that the time requested in the extension may be excluded
from any calculation of time under the Speedy Trial Act; and

               (C)   with full understanding and knowledge, have agreed to the extension of
time to the                  , 20       trial term.
               [month]

      I certify under the penalty of perjury that the foregoing is true and correct on this the
_________ day of                        , 2019.


                                      ________________________________________
                                      DEFENDANT’S NAME

                                      APPROVED BY:


                                      ________________________________________
                                      ATTORNEY’S NAME




                                                 4
Case 1:20-cr-00073-TFM-N Document 22 Filed 07/02/20 Page 5 of 6                     PageID #: 68




                                  ATTACHMENT 2
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA                             :
                                                     :
vs.                                                  : CRIMINAL NO.
                                                     :
                                                     :
       DEFENDANT.                                    :


       CERTIFICATION REGARDING THE PRELIMINARY GUIDELINE
             CALCULATIONS OF THE PROBATION OFFICER

        The Court, during the arraignment hearing, directed the United States Probation Officer
to prepare preliminary calculations, consistent with United States Sentencing Guidelines, as an
aide to the parties’ efforts to determine the range of possible sentences that could be imposed
should the Defendant be found guilty on any pending charge. It was intended that the Court, the
Defendant, Defendant’s attorney and the Assistant United States Attorney, would have had an
opportunity to examine the report on preliminary calculations prior to the pretrial conference. It
was also recognized that the calculations would be based on the Probation Officer’s
review of the relevant information available to the Probation Officer at the time his report is
completed and filed.

The Probation Officer in this action has completed the preliminary guideline calculations and
they have been shared with the parties. After receipt and review of these preliminary
calculations, counsel certifies to the following:
        1. A copy of the Probation Officer’s report containing the preliminary guideline
calculations has been shown to the Defendant and we discussed the guideline calculations
contained in the report;
        2. I have provided the Defendant with an independent assessment of the preliminary
guideline calculations contained in the report;
        3. The Defendant has been given an opportunity to ask questions regarding the
preliminary guideline calculations and I have responded to those questions; and
        4. The Defendant was advised that the preliminary guideline calculations contained in the
report are based on the Probation Officer’s review of the relevant information available
to him/her at the time the report was completed and filed, and that the United States Sentencing
Guidelines are advisory and do not bind the Court. Furthermore, the Defendant was also
advised that the preliminary guideline calculations might be different from the final calculations
in the event he/she is found guilty on any pending charge and a presentencing report is
ordered.


                                                 5
Case 1:20-cr-00073-TFM-N Document 22 Filed 07/02/20 Page 6 of 6                      PageID #: 69




      I certify under the penalty of perjury that the foregoing is true and correct on this the
________ day of ______________, 2020.




                                             ______________________________________
                                      Attorney’s Signature


                                      _______________________________________
                                      Attorney’s Name Printed

                                      Attorney for Defendant_______________________




                                                 6
